DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabib (US 20180045567 A1) in view of Zeng (US 20150371386 A1).
With regards to claims 1, 7, 11, and 17, Cabib discloses a radiation detector comprising: a first set of filters 4b-N configured to pass first filtered infrared radiation comprising a first range of thermal wavelengths (4.3-4.6 microns) associated with a background portion of a scene; a second set of filters 4a-N configured to pass second filtered infrared radiation (3.15-3.5 microns) comprising a second range of thermal wavelengths associated with a gas present in the scene [0132], wherein the first and second ranges are independent of each other; a sensor array comprising adjacent infrared sensors 1 configured to separately receive the first and second filtered infrared radiation to capture first and second thermal images respectively corresponding to the background portion and the gas [0166-0167]; and wherein the first and second wavelength ranges are selected to permit the adjacent infrared sensors to be operated with identical integration periods [0119, 0150] and imaged 
With regards to claims 2 and 12, Cabib discloses wherein: the first and second filters are arranged in an alternating checkerboard pattern (Fig. 10); and the adjacent infrared sensors are configured to separately receive the first and second filtered infrared radiation according to the checkerboard pattern [0166-0167] (Figs. 19A and 19B).
With regards to claims 3 and 13, Cabib discloses the claimed checkerboard pattern (Fig. 10), and thus implicitly teaches the claimed parallax reduction. It should be noted that apparatus claims must be structurally distinguished from the prior art.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15, USPQ2d 1525, 1528, (Fed. Cir. 1990).  See MPEP 2114.
With regards to claims 4 and 14, Cabib discloses wherein the first and second ranges are non-overlapping [0132].

With regards to claims 6 and 16, Cabib discloses wherein the first and second filters are implemented by one or more substrate layers [0167] (stationary plates) disposed between the infrared sensors and the scene.
With regards to claims 8, 10, 18, and 20, Cabib does not explicitly teach generating a differential image. However, Cabib does teach acquisition electronics 50 comprising a processor 54 configured to compare the detected signals that have been filtered by said filters to detect the presence and concentration of a gas as well as distinguish between the gas and a background [0119, 0135, 0136]. It is also noted that producing a differential image was already well known in the art. As such, in view of providing a visual indicator to a user representing the presence and/or concentration/distribution of a gas, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cabib with the claimed differential image.
With regards to claims 9 and 19, Cabib does not specify calibrating the images again each other. However, such a modification was generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Cabib with the claimed processor configured to calibrate the images in order to determine accuracy.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884